MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                   May 15 2020, 8:59 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Tyler Helmond                                           Curtis T. Hill, Jr.
Voyles Vaiana Lukemeyer Baldwin &                       Attorney General of Indiana
Webb
Indianapolis, Indiana                                   Myriam Serrano
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

William Buckman,                                        May 15, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2871
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Robert J. Pigman,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        82D03-1907-F4-4492



Rucker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020                Page 1 of 11
                                           Case Summary
[1]   William Buckman appeals his ten-year sentence for causing death when

      operating a motor vehicle with a Schedule I or II controlled substance in his

      blood. The sole issue Buckman raises is whether his sentence is inappropriate

      in light of his character and the nature of the offense. Concluding Buckman has

      not carried his burden of persuasion, we affirm.


                               Facts and Procedural History
[2]   At about 8:00 a.m. on Monday February 12, 2019 police officers were

      dispatched to First Avenue and Diamond Avenue in Evansville for a report of

      an accident with injuries. The accident involved four vehicles all of which

      came to rest in the southbound lanes just north of Diamond Avenue. Witnesses

      reported that several vehicles in the southbound lane were stopped for a red

      light. While they were stopped a silver Ford Escape driven by Buckman was

      traveling north on First Avenue when it ran the red light, crossed the center line

      into the southbound lane, and struck another vehicle head on. The impact

      pushed the vehicle backwards into a second vehicle which in turn collided with

      a third vehicle. One witness estimated the speed of the Ford Escape at “about

      60 [miles per hour].” Appellant’s App. Vol. 2 p. 22.


[3]   The first vehicle in the crash was driven by Darla Smith who was transported to

      Deaconess Hospital where she was pronounced dead upon arrival. A later

      autopsy revealed Smith died as a result of blunt force trauma to the chest. Her

      car was pushed into a car driven by Victor Montgomery who was also

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 2 of 11
      transported to Deaconess Hospital complaining of chest pains. He suffered

      broken ribs and internal bleeding. In turn Montgomery’s car was pushed into a

      car driven by Sarah May. She too was transported to Deaconess Hospital for

      treatment of pain throughout her body. As a result of the collision May

      suffered severe whiplash, a severe concussion and Post Traumatic Stress

      Disorder. At the time of the collision May was a thirteen-year United States

      Army veteran who expected to make a career of the military. However, as a

      result of the injuries suffered in the collision May’s doctors recommended the

      military to discharge May because she was no longer fit to serve this country.

      May’s eighteen-month old son who was a passenger and secured in a car seat

      suffered pain in his back and neck. “He has night terrors and wakes up

      screaming in the middle of the night.” Tr. Vol. 2 pp. 22-23. According to May,

      “[t]his man ended my military career. This man altered my life and my son’s

      life.” Id. at 23.


[4]   At the scene Buckman admitted to a rescue fire fighter that “he had just smoked

      a joint.” Appellant’s App. Vol. 2 p. 23. Buckman was also transported to

      Deaconess Hospital where he was admitted to surgery. A blood test at the

      hospital revealed that Buckman tested positive for methamphetamine and THC

      – the active ingredient in marijuana. A subsequent diagnostic test showed 25

      ng/ml of methamphetamine in Buckman’s blood. A technician explained that

      she was concerned about the level of meth in Buckman’s system. According to

      the technician the drug “has a crash side effect that is similar to alcohol” and

      “estimate[d] Buckman ingested Methamphetamine approximately 48 to 84


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 3 of 11
      hours before the accident.” Id. at 24. Buckman later advised an investigating

      officer that on the Friday before the accident he and a friend “bought $50 of

      meth and smoked it that day.” Id. Buckman told the officer that “he used

      drugs every weekend.” Id. Police also determined that Buckman’s driver’s

      license was suspended and that Buckman did not have auto insurance on his

      vehicle.


[5]   On July 1, 2019, the State charged Buckman with Count I Causing Death

      When Operating a Motor Vehicle with a Schedule I or II Controlled Substance
                          1
      in the Blood, a Level 4 Felony; Count II Operating a Vehicle with a Schedule I
                                                                             2
      or II Controlled Substance or its Metabolite in the Body as a Level 6 Felony,
                                                    3
      Count III Driving While Suspended a Class A Infraction, and Count IV
                                                                                     4
      Operating a Motor Vehicle Without Financial Responsibility a Class A

      Infraction. In an open agreement Buckman pleaded guilty as charged.


[6]   During a combined change of plea and sentencing hearing held November 22,

      2019, several witnesses testified including one of the victims, a family member

      of the deceased victim, and members of Buckman’s family. Buckman also




      1
          Ind. Code § 9-30-5-5(a)(2) (2018).

      2
          Ind. Code § 9-30-5-1(c) (2018).

      3
          Ind. Code § 9-24-19-1 (2016).

      4
          Ind. Code § 9-25-8-2 (2016).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020       Page 4 of 11
spoke on his own behalf and apologized for his actions. The trial court found

Buckman guilty of Count I. Citing double jeopardy concerns the trial court did

not enter judgment of conviction on Count II. The trial court also found

Buckman guilty of Counts III and IV. In sentencing Buckman the trial court

declared in pertinent part:


        On Count I the Court will find that the aggravating
        circumstances which are multiple, first being the nature and
        circumstances of the offense resulted in injuries and damage
        beyond what was suffered by Darla Smith, the other folks whose
        property and health were damaged or impaired by your conduct.
        The Defendant’s criminal record is an aggravator. You’ve been
        given a number of opportunities, Mr. Buckman, to get yourself
        straight and for whatever reason you have been unable to do so.
        That’s certainly an aggravating circumstance. Several of those
        prior records or prior convictions were for substance abuse. On a
        number of occasions you have been given opportunities to
        correct that through a variety of programs and that’s not worked
        out. The mitigators are the fact that he admitted responsibility
        right away and basically has from the beginning and pled guilty
        but the aggravating circumstances here far outweigh the
        mitigating circumstances calling for sentence above the standard
        sentence of six years.


Tr. Vol. 2 p. 33. The trial court then sentenced Buckman to ten years

imprisonment in the Indiana Department of Correction. On Counts III and IV,

the trial court assessed a fine of one hundred dollars each and suspended

Buckman’s driver’s license for five years. This appeal followed. Additional

facts are set forth below.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 5 of 11
                                               Discussion
                                       I. Standard of Review
[7]   Buckman seeks to reduce the sentence imposed for his conviction on Count I

      pursuant to Indiana Appellate Rule 7(B) which provides that this Court “may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, the Court finds that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” Specifically, Buckman

      seeks to reduce his sentence from ten years to eight years.


[8]   We independently examine the nature of Buckman’s offense and his character

      under Rule 7(B) with substantial deference to the trial court’s sentence. See

      Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In conducting our review,

      we do not look to see whether defendant’s sentence is appropriate or if another

      sentence might be more appropriate; rather, the test is whether the sentence is

      ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013),

      trans. denied. As our Supreme Court has declared “[w]hether we regard a

      sentence as inappropriate at the end of the day turns on our sense of culpability

      of the defendant, the severity of the crime, the damage done to others, and

      myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008). The principal role of appellate review should be

      to attempt to leaven the outliers, “not to achieve a perceived ‘correct’ result in

      each case.” Id. at 1225. The defendant bears the burden of persuading this

      Court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006).
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 6 of 11
                                II. Appropriateness of Sentence
[9]    Concerning the nature of the offense “the advisory sentence is the starting point

       the legislature has selected as an appropriate sentence for the crime

       committed.” Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). The

       advisory sentence for Buckman’s Level 4 felony conviction of causing death

       when operating a vehicle with a schedule I or II controlled substance in the

       blood is six years with a range of between two years and twelve years. See Ind.

       Code § 35-50-2-5.5 (2014). Buckman received a sentence of ten years – two

       years less than the maximum permissible sentence.


[10]   The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Croy v. State, 953
N.E.2d 660, 664 (Ind. Ct. App. 2011). When determining the appropriateness

       of a sentence that deviates from an advisory sentence, we consider “whether

       there is anything more or less egregious about the offense committed by the

       defendant that makes it different from the ‘typical’ offense accounted for by the

       legislature when it set the advisory sentence.” Holloway v. State, 950 N.E.2d
803, 807 (Ind. Ct. App. 2011).


[11]   In this appeal Buckman downplays the nature of his offense. Referring to the

       amount of methamphetamine found in his system and evidence that he ingested

       the drug days before the accident, Buckman contends “I wasn’t high that day. I

       admitted that I got high over the weekend. This happened on Monday. I just

       made a bad, bad judgment call. I was trying to beat the light”. Tr. Vol. 2 p. 29.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 7 of 11
[12]   We first observe there is no evidence in the record before us explaining what

       level of drugs in a person’s system is necessary before it has an impact on the

       person’s judgment. In any event Buckman’s implication that the THC and

       methamphetamine in his system did not contribute to the collision is of no

       moment. For a charge of operating a vehicle with a controlled substance in the

       body causing death or serious bodily injury, of importance is not the causal link

       between the person’s use of a controlled substance and death or injury. See

       Keckler v. Meridian Sec. Inc. Co., 967 N.E.2d 18, 24 (Ind. Ct. App. 2012), trans.

       denied. Instead, of import is whether the “[person’s] ‘driving conduct’ was a

       substantial cause of the death or injury.” Id. (citing Abney v. State, 766 N.E.2d
1175, 1178 (Ind. 2002)).


[13]   The record is clear that “high” or not, Buckman should not have been driving a

       vehicle at all. He did not have a valid driver’s license and had no automobile

       insurance. This conduct alone endangered the community as a whole. Further,

       Buckman acknowledges that “he could have been suffering some crash effect

       from the [methamphetamine].” Appellant’s Br. p. 9. Then, “trying to beat the

       light” Tr. Vol. 2 p. 29, Buckman drove through an intersection – at a speed

       estimated by one witness as about 60 miles per hour – and crossed the center

       line.


[14]   The resulting collision not only caused the death of one person, but it also

       resulted in injury to at least three other people. The existence of multiple

       victims of a crime is an appropriate justification for increasing the sentence for

       that crime. French v. State, 839 N.E.2d 196, 197 (Ind. Ct. App. 2005), trans.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 8 of 11
       denied. We conclude that the recklessness of Buckman’s actions and the long-

       lasting harmful impact it had on others justify the trial court’s imposition of an

       enhanced sentence in light of the nature of the offense.


[15]   The “character of the offender” standard in Appellate Rule 7(B) refers to the

       general sentencing considerations and the relevant aggravating and mitigating

       circumstances. Williams v. State, 782 N.E.2d 1039, 1051 (Ind. Ct. App. 2003),

       trans. denied. “A defendant’s life and conduct are illustrative of his or her

       character.” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App. 2018). When

       considering the character of the offender one relevant consideration is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). “The significance of a criminal history . . . varies based on the

       gravity, nature and number of prior offenses in relation to the current offense.”
Id. And we have held that “[e]ven a minor criminal record reflects poorly on a

       defendant’s character.” Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App.

       2017).


[16]   The record shows that Buckman has a lengthy criminal record which includes

       six felony convictions and numerous misdemeanor convictions, twelve of

       which are substance abuse related including the use of methamphetamine. See

       Appellant’s App. Vol. 2 pp. 45-48. Contending that he has struggled with

       substance abuse throughout his life, Buckman points to testimony offered by

       family members at the sentencing hearing that his “substance abuse was the

       result of childhood trauma, that he has struggled with substance abuse, and that

       he has helped counsel others in maintaining sobriety.” Appellant’s Br. p. 9.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 9 of 11
       Buckman suggests that his character should be viewed in a more favorable light

       than “a casual user or offender” who has not suffered the challenges “on and off

       with sobriety and unsuccessfully went through treatment.” Id. at 10.


[17]   Although we have recognized that a history of substance abuse may be a

       mitigating circumstance, Field v. State, 843 N.E.2d 1008, 1012 (Ind. Ct. App.

       2006, trans. denied, we have also held that when a defendant is aware of a

       substance abuse problem but has not taken appropriate steps to treat it, the trial

       court does not abuse its discretion by declining to consider it as a mitigating

       circumstance. Bryant v. State, 802 N.E.2d 486, 501 (Ind. Ct. App. 2004) trans.

       denied. Further, “a history of substance abuse is sometimes found by trial courts

       to be an aggravator, not a mitigator.” Iddings v. State, 772 N.E.2d 1006, 1018

       (Ind. Ct. App. 2006), trans. denied.


[18]   Here the trial court addressed Buckman’s substance abuse issues. The court

       noted that Buckman has “been given a number of opportunities . . . to get

       [himself] straight,” but has not taken advantage of those opportunities and that

       “[o]n a number of occasions [Buckman has] been given opportunities to correct

       that through a variety of programs and that’s not worked out.” Tr. Vol. 2 p. 33.


[19]   Buckman’s lengthy criminal history demonstrates that he has shown little

       regard for the law and has not been rehabilitated, despite the opportunities to

       do so. This conduct reflects poorly on Buckman’s character. See Mefford v.

       State, 983 N.E.2d 232, 237-38 (Ind. Ct. App. 2013) (finding defendant’s




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 10 of 11
       “extensive and prolonged history of alcohol and drug use despite prior

       treatment does not reflect positively on his character.”) trans. denied.


                                                Conclusion
[20]   Buckman has failed to persuade this Court that his sentence is inappropriate in

       light of the nature of the offense and his character. We therefore affirm the

       judgment of the trial court.


[21]   Affirmed.


       Vaidik, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2871 | May 15, 2020   Page 11 of 11